Exhibit 99.1 United States 12 Month Natural Gas Fund, LP Monthly Account Statement For the Month Ended November 30, 2009 Statement of Income (Loss) Income Unrealized Gain (Loss) on Market Value of Futures $ 98,060 Interest Income 72 Total Income (Loss) $ 98,132 Expenses Brokerage Commissions $ 2,104 Investment Advisory Fee 1,507 NYMEX License Fee 58 Non-interested Directors' Fees and Expenses 13 Other Expenses 41,600 Total Expenses 45,282 Expense Waiver (41,223 ) Net Expenses $ 4,059 Net Gain (Loss) $ 94,073 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 11/1/09 $ - Additions (200,000 Units) 9,903,387 Net Gain (Loss) 94,073 Net Asset Value End of Period $ 9,997,460 Net Asset Value Per Unit (200,000 Units) $ 49.99 To the Limited Partners of United States 12 Month Natural Gas Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended November 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Natural Gas Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
